Exhibit 10.3


SECURITY AND COLLATERAL AGENCY AGREEMENT
THIS SECURITY AND COLLATERAL AGENCY AGREEMENT (the “Agreement”) dated as of
April 10, 2020, is entered into by and among AG Mortgage Investment Trust, Inc.
and the parties set forth on Schedule 1 of this Agreement (each, a “Debtor”, and
collectively, the “Debtors”), Wilmington Trust, National Association, as agent
for the Participating Counterparties (as defined herein) (the “Collateral
Agent”), and, solely as to Article 5 hereof, the Participating Counterparties,
and acknowledged and consented to by the Participating Counterparties.
R E C I T A L S:
A.Certain of the Debtors and the Participating Counterparties have entered into
that certain Forbearance Agreement, dated as of the date hereof (as the same may
be amended, extended, or otherwise modified from time to time, the “Forbearance
Agreement”), pursuant to which the Participating Counterparties have agreed to
forebear from exercising any remedies with respect to Acknowledged Events of
Default (as defined in the Forbearance Agreement) for the duration of the
Forbearance Period (as defined in the Forbearance Agreement).
B.    As partial consideration for the agreement of the Participating
Counterparties to enter into the Forbearance Agreement, the Debtors have agreed
to grant (or cause to be granted) Liens to the Collateral Agent for the benefit
of the Participating Counterparties to secure the obligations of certain of the
Debtors to the Participating Counterparties under the Applicable Agreements (as
defined in the Forbearance Agreement).
C.    Each of the Debtors acknowledges and agrees that it has directly and
indirectly benefited and will directly and indirectly benefit from the
agreements set forth in the Forbearance Agreement and the other transactions
evidenced by and contemplated in the Forbearance Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
Definitions
Section 1.1    Definitions. As used in this Agreement, capitalized terms not
otherwise defined herein have the meanings provided for such terms in the
Forbearance Agreement. References to “Sections,” “subsections,” “Exhibits” and
“Schedules” shall be to Sections, subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. All
references to statutes and regulations shall include any amendments of the same
and any successor statutes and regulations. References to particular sections of
the UCC should be read to refer also to parallel sections of the Uniform
Commercial Code as enacted in each state or other jurisdiction which may be
applicable to the grant and perfection of the Liens held by the Collateral Agent
pursuant to this Agreement.





--------------------------------------------------------------------------------





The following terms have the meanings indicated below, all such definitions to
be equally applicable to the singular and plural forms of the terms defined:
“Account” means any “account,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all rights of such Debtor to payment for
goods sold or leased or services rendered, whether or not earned by performance,
(b) all accounts receivable of such Debtor, (c) all rights of such Debtor to
receive any payment of money or other form of consideration, (d) all security
pledged, assigned or granted to or held by such Debtor to secure any of the
foregoing, (e) all guaranties of, or indemnifications with respect to, any of
the foregoing, and (f) all rights of such Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of New York, New York or
Wilmington, Delaware.
“Carve-Out” means all unpaid fees, costs, and disbursements of professionals
retained by the Debtors that remain unpaid on the date of the Carve-Out Trigger
Notice or that will be incurred after the date of the Carve-Out Trigger Notice
in connection with the Debtors’ ongoing securities and other regulatory
reporting obligations or wind-down of the Debtors, subject to the Carve-Out Cap.
“Carve-Out Cap” means $7,500,000.
“Carve-Out Trigger Notice” means a written notice delivered by the Collateral
Agent to the Debtors and to the depository bank or banks party to the Deposit
Account Control Agreements at any time following the occurrence and during the
continuance of an Event of Default (but only after the expiration of any
applicable cure period) expressly stating that the Carve-Out has been triggered.
“Cash Collateral Account” has the meaning set forth in Section 7.3(a).
“Chattel Paper” means any “chattel paper,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor, and shall
include both electronic Chattel Paper and tangible Chattel Paper.
“Collateral” has the meaning specified in Section 2.1 of this Agreement.
“Collateral Agent Fee” means the fee payable by the Debtors to the Collateral
Agent in respect of the Collateral Agent performing its obligations under this
Agreement, which may be set forth in a separate fee letter or fee schedule.
“Computer Records” means any computer records now owned or hereafter acquired by
any Debtor.




--------------------------------------------------------------------------------





“Deposit Account” shall mean a demand, time, savings, passbook, or similar
account maintained with a bank. The term does not include investment property,
securities accounts or accounts evidenced by an instrument.
“Document” means any “document,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by any Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by a Debtor.
“Equipment” means any “equipment” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor.
“Event of Default” means (i) failure by a Debtor to comply with the covenants
and terms of this Agreement, including the inaccuracy of any representation or
warranty set forth herein, which failure, to the extent such failure is
susceptible to remedy, shall have continued unremedied for two (2) Business Days
following receipt of written notice from the Collateral Agent to the Debtors,
(ii) failure by the Debtors to adhere to the Forbearance Budget, subject to the
Permitted Variance, and (iii) the end of the Forbearance Period (as the same may
be extended from time to time), including as a result of the occurrence of any
other Triggering Event under the Forbearance Agreement (after giving effect to
any cure period set forth therein), provided, however, that the term
“Forbearance Period” as used herein shall be deemed to include the forbearance
period under any subsequent forbearance agreement that is entered into by the
Majority Participating Counterparties.
“Forbearance Budget” means the operating budget attached as Schedule 3 to the
Forbearance Agreement.
“General Intangibles” means any “general intangibles,” as such term is defined
in Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by such Debtor: (a) all of such Debtor’s
intellectual property; (b) all of such Debtor’s books, records, data, plans,
manuals, computer software, computer tapes, computer disks, computer programs,
source codes, object codes and all rights of such Debtor to retrieve data and
other information from third parties; (c) all of such Debtor’s contract rights
(including, without limitation, all of such Debtor’s right, title and interest
in and to any amounts payable to it upon the termination, acceleration,
liquidation or close-out of any Applicable Agreement or any other master netting
agreement (as such terms are defined in Bankruptcy Code Section 101(38A)), but
only after giving effect to any netting, offset and recoupment rights of the
parties thereto pursuant to the terms thereof or of any other agreement),
partnership interests, membership interests, joint venture interests,
securities, deposit accounts, securities accounts and certificates of deposit;
(d) all rights of such Debtor to payment under chattel paper, documents,
instruments and similar agreements; (e) letters of credit, letters of credit
rights supporting obligations and rights to payment for money or funds advanced
or sold of such Debtor; (f) all tax refunds and tax refund claims of such
Debtor; (g) all choses in action and causes of action of such Debtor (whether
arising in contract, tort or otherwise and whether or not currently in
litigation) and all judgments in favor of such Debtor; (h) all rights and claims
of such Debtor under warranties and indemnities, (i) all health care
receivables; and (j) all rights of such Debtor under any insurance, surety or
similar contract or arrangement.




--------------------------------------------------------------------------------





“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or similar administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Instrument” shall mean any “instrument,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by any Debtor, and, in any
event, shall include all promissory notes (including without limitation, any
intercompany notes held by such Debtor), drafts, bills of exchange and trade
acceptances, whether now owned or hereafter acquired.
“Insurance Proceeds” shall have the meaning set forth in Section 4.3 of this
Agreement.
“Intellectual Property” shall mean patents, patent licenses, copyrights,
copyright licenses, trademarks, trademark licenses, trade secrets,
registrations, goodwill, franchises, permits, proprietary information, customer
lists, designs, inventions, and all other intellectual property rights.
“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement entered into as of the date hereof by and among the Debtors, the
Collateral Agent, and the Subordinated Noteholder, as the same may be amended
from time to time after the date hereof.
“Inventory” means any “inventory,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor.
“Investment Property” means any “investment property,” as such term is defined
in Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor,
and in any event, shall include without limitation all shares of stock and other
equity, partnership or membership interests constituting securities, of the
domestic subsidiaries of such Debtor from time to time owned or acquired by such
Debtor in any manner (including, without limitation, the Pledged Shares), and
the certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares, but excluding any
shares of stock or other equity, partnership or membership interests in any
foreign subsidiaries of such Debtor.
“Liens” shall mean any lien on or security interest in the Collateral.
“Majority Participating Counterparties” shall mean at any time, Participating
Counterparties that are owed, in the aggregate, more than 50% of the then
outstanding Obligations.
“Obligations” shall mean the obligations of any Debtor to a Participating
Counterparty under a Applicable Agreement.
“Participating Counterparties” shall mean the Participating Counterparties party
to the Forbearance Agreement, as set forth on Schedule 1 thereto.
“Permitted Liens” means (a) any lien securing the Subordinated Note subject to
the Intercreditor Agreement, (b) any lien heretofore granted to a Participating
Counterparty prior to the




--------------------------------------------------------------------------------





date hereof under any Applicable Agreement, (c) and any customary lien in favor
of the bank or banks party to the Deposit Account Control Agreements with
respect to the Cash Collateral Accounts, and (d) the liens evidenced by the
financing statements listed on Schedule 3.5.
“Permitted Variance” means that the aggregate disbursements of the Debtors of
cash in the Cash Collateral Account in any full two-week period shall not exceed
one hundred twenty percent (120%) of the aggregate amount of projected
disbursements for such two-week period as provided for in the Forbearance
Budget. Any disbursement projected to be made in accordance with the Forbearance
Budget in a particular week that is not made by the Debtors in such week may be
made in a subsequent week or weeks, provided, however, that for purposes of
calculating the Permitted Variance, such disbursement shall be treated as if it
had been made in the week set forth in the Forbearance Budget.
“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 1.2 attached hereto and
incorporated herein by reference, and all other shares of capital stock or other
equity, partnership or membership interests (other than in an entity that is a
foreign subsidiary) acquired by any Debtor after the date hereof.
“Proceeds” means any “proceeds,” as such term is defined in Article or Chapter 9
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to a
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to a Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting, or purporting to act, for or on behalf of any
Governmental Authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Pro Rata Realized Losses” shall have the meaning set forth in the Forbearance
Agreement.
“Responsible Officer” means, in the case of the Collateral Agent, any officer in
the Corporate Trust Administration Department of the Collateral Agent with
direct responsibility for the administration of the duties of the Collateral
Agent and, with respect to a particular corporate trust matter, any other
officer of the Collateral Agent to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
“Subordinated Note” means the Secured Promissory Note, dated as of the date
hereof, made to the Subordinated Noteholder by AG Mortgage Investment Trust,
Inc. in the principal amount of $10,000,000, as such note may be increased from
time to time.
“Subordinated Noteholder” means AG REIT Management, LLC and any successor or
assignee of the Subordinated Note.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of New York; provided, that if, by applicable law, the
perfection or effect of perfection or non-perfection of the security interest
created hereunder in any Collateral is governed by the Uniform Commercial Code
as in effect on or after the date hereof in any other jurisdiction, “UCC”




--------------------------------------------------------------------------------





means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or the effect of
perfection or non-perfection.
ARTICLE 2    
Security Interest
Section 2.1    Grant of Security Interest. As collateral security for the prompt
payment and performance in full when due of the Obligations (whether at stated
maturity, by acceleration or otherwise), each Debtor hereby pledges, assigns,
transfers and conveys to the Collateral Agent for the benefit of the
Participating Counterparties in accordance with their respective Pro Rata
Realized Losses as collateral, and grants the Collateral Agent for the benefit
of the Participating Counterparties a continuing Lien on and security interest
in, all of such Debtor’s right, title and interest in and to all of its assets,
whether now owned or hereafter arising or acquired and wherever located,
including (collectively, the “Collateral”):
(a)
all Accounts;

(b)
all Chattel Paper;

(c)
all General Intangibles;

(d)
all Equipment and Inventory;

(e)
all Intellectual Property;

(f)
all Documents;

(g)
all Instruments;

(h)
all Pledged Shares;

(i)
all Deposit Accounts and any other cash collateral, deposit or securities
accounts, including all cash collateral, deposit or securities accounts
established or maintained pursuant to the terms of this Agreement or the
Forbearance Agreement;

(j)
all Computer Records and Software, whether relating to the foregoing Collateral
or otherwise, but in the case of such Software, subject to the rights of any
non-affiliated licensee of software;

(k)
all Investment Property;

(l)
all other personal property; and

(m)
the Proceeds, in cash or otherwise, of any of the property described in the
foregoing clauses (a) through (l) and all Liens, security, rights, remedies and
claims of such Debtor with respect thereto (provided that the grant of a
security interest in Proceeds set forth is in this subsection (m) shall not be
deemed to give the applicable Debtor





--------------------------------------------------------------------------------





any right to dispose of any of the Collateral, except as expressly permitted
pursuant to the terms of the Forbearance Agreement and this Agreement);
provided, however, that “Collateral” shall not include rights under or with
respect to any General Intangible, license, permit or authorization to the
extent any such General Intangible, Document, Instrument, license, permit or
authorization, by its terms in effect on the date hereof or on the date of
acquisition of such General Intangible, Document, Instrument, license, permit or
authorization (and not entered into in contemplation thereof) or by law,
prohibits the assignment of, or the granting of a lien on or security interest
in the rights of a grantor thereunder or which would be invalid or unenforceable
upon any such assignment or grant (the “Restricted Assets”); and provided,
further, that (A) the Proceeds of any Restricted Asset shall be continue to be
deemed to be “Collateral”, and (B) this provision shall not limit the grant of
any Lien on or assignment of any Restricted Asset to the extent that the UCC or
any other applicable law provides that such grant of Lien or assignment is
effective irrespective of any prohibitions to such grant provided in any
Restricted Asset (or the underlying documents related thereto).
Section 2.2    Priority of Liens and Debtors Remain Liable.
(a)
Notwithstanding anything herein to the contrary, the (x) Liens and security
interests granted to the Collateral Agent pursuant to this Agreement shall be
senior in all respects to the lien and security interest held by the
Subordinated Noteholder (which shall be junior and subordinated in right of
security to the Liens of the Collateral Agent) and (y) the payment obligations
of the Debtor with respect to the Obligations shall be senior to the payment
obligations of the Debtor with respect to the Subordinated Note (which shall be
junior and subordinated in right of payment to the payment in full of the
Obligations), each as set forth more fully in the Intercreditor Agreement

(b)
In the event any Debtor shall create any additional security interest upon any
assets (other than the Collateral) to secure any obligations in respect of any
other party, it shall concurrently grant a security interest to the Collateral
Agent, for the benefit of the Participating Counterparties, upon such assets as
security for the obligations under this Agreement and require that such other
party enter into an agreement subordinating its lien on such asset to the Lien
of the Collateral Agent. For the avoidance of doubt, any liens on Collateral
granted hereunder subject to Permitted Liens held by a Participating
Counterparty shall be subordinate to such Permitted Lien and the rights of the
Collateral Agent with respect to such Collateral shall be limited to the right
to receive any excess proceeds on such Collateral if and when sold or liquidated
by the applicable Participating Counterparty.

Section 2.3    Financing Statements. Each Debtor hereby consents to the filing
of a financing statement describing the Collateral covered thereby as “all
assets of the Debtor, now owned or hereafter acquired and all products and
proceeds thereof,” or such similar language as the Collateral Agent may deem
appropriate.




--------------------------------------------------------------------------------





ARTICLE 3    
Representations and Warranties
To induce the Collateral Agent to enter into this Agreement on behalf of the
Participating Counterparties and the Participating Counterparties to enter into
the Forbearance Agreement, each Debtor represents and warrants to the Collateral
Agent and the Participating Counterparties as follows, each such representation
and warranty being a continuing representation and warranty, surviving until
termination of this Agreement in accordance with the provisions of Section 8.12
of this Agreement:
Section 3.1    Title. Such Debtor is, and with respect to Collateral acquired
after the date hereof such Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any lien or security interest or other encumbrance,
except for the Permitted Liens, provided that, other than the Lien established
under this Agreement, no lien on or security interest in any Pledged Shares
shall constitute a Permitted Lien.
Section 3.2    Change in Form or Jurisdiction; Successor by Merger; Location of
Books and Records. As of the date hereof, each Debtor (a) is duly organized,
validly existing, and in good standing, as a corporation (or other business
organization) under the laws of (i) its jurisdiction of organization and (ii)
all foreign jurisdictions where the failure to so qualify could reasonably be
expected to result in a material adverse effect on the Debtors, taken as a
whole; (b) is formed in the jurisdiction of organization and has the
registration number and tax identification number set forth on Schedule 3.2
attached hereto; (c) has not changed its respective corporate form or its
jurisdiction of organization at any time during the five years immediately prior
to the date hereof, except as set forth on such Schedule 3.2; (d) except as set
forth on such Schedule 3.2 attached hereto, no Debtor has, at any time during
the five years immediately prior to the date hereof, become the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise of any other Person, and (e) keeps true and accurate
books and records regarding the Collateral (the “Records”) in the office
indicated on such Schedule 3.2.
Section 3.3    Representations and Warranties Regarding Deposit Accounts. As of
the date hereof, all Deposit Accounts, including the Cash Collateral Account, or
securities accounts of each Debtor are located at the banks and securities
intermediaries specified on Schedule 3.3 attached hereto which Schedule sets
forth the true and correct name of each bank where such accounts are located,
such bank’s address, the type of account and the account number.
Section 3.4    Pledged Shares.
(a)
Duly Authorized and Validly Issued. The Pledged Shares that are shares of a
corporation have been duly authorized and validly issued and are fully paid and
nonassessable, and the Pledged Shares that are membership interests or
partnership units (if any) have been validly granted, under the laws of the
jurisdiction of organization of the issuers thereof, and, to the extent
applicable, are fully paid and nonassessable. No such membership or partnership
interests constitute “securities” within the meaning of Article 8 of the UCC,
and each Debtor covenants and agrees





--------------------------------------------------------------------------------





not to allow any such membership or partnership interest to become “securities”
for purposes of Article 8 of the UCC.
(b)
Valid Title; No Liens; No Restrictions. Each Debtor is the legal and beneficial
owner of the applicable Pledged Shares, free and clear of any lien or security
interest (other than the Liens created by this Agreement or Permitted Liens),
and such Debtor has not otherwise sold, granted any option with respect to,
assigned, transferred or otherwise disposed of any of its rights or interest in
or to the Pledged Shares. None of the Pledged Shares is subject to any
contractual or other restrictions upon the pledge or other transfer of such
Pledged Shares, other than those imposed by securities laws generally. No issuer
of Pledged Shares is party to any agreement granting “control” (as defined in
Section 8-106 of the UCC) of such Debtor’s Pledged Shares to any third party
other than as stated in the Intercreditor Agreement. All such Pledged Shares are
held by each Debtor directly and not through any securities intermediary.

(c)
Description of Pledged Shares; Ownership. The Pledged Shares constitute the
percentage of the issued and outstanding shares of stock, partnership units or
membership interests of the issuers thereof indicated on Schedule 1.2 (as the
same may be amended from time to time) and such Schedule contains a description
of all shares of capital stock, membership interests and other equity interests
of or in any subsidiaries owned by such Debtor.

Section 3.5    Priority. As of the date hereof, other than as set forth on
Schedule 3.5, no financing statement, security agreement or other lien or
security interest instrument covering all or any part of the Collateral (other
than on account of Permitted Liens) is on file in any public office with respect
to any outstanding obligation of such Debtor except (i) as may have been filed
in favor of the Collateral Agent pursuant to this Agreement or (ii) as may have
been filed by the Subordinated Noteholder.
Section 3.6    Perfection. Upon the filing of Uniform Commercial Code financing
statements in the jurisdictions listed on Schedule 3.6 attached hereto, the Lien
in favor of the Collateral Agent for the benefit of the Participating
Counterparties created herein will constitute a valid and perfected lien upon
and security interest in the Collateral which may be perfected under the UCC by
filing financing statements. Upon execution and delivery of a customary deposit
account control agreement in respect of each Cash Collateral Account by the
applicable Debtor, the applicable depositary bank and the Collateral Agent, the
Lien in favor of the Collateral Agent for the benefit of the Participating
Counterparties in the Cash Collateral Accounts created herein will constitute a
valid and perfected lien upon and security interest in such Cash Collateral
Accounts.
ARTICLE 4    
Covenants
Each Debtor covenants and agrees with the Collateral Agent, until termination of
this Agreement in accordance with the provisions of Section 8.12 hereof, as
follows:




--------------------------------------------------------------------------------





Section 4.1    Covenants Regarding Certain Kinds of Collateral.
(a)
Promissory Notes and Tangible Chattel Paper. If Debtors, now or at any time
hereafter, collectively hold or acquire any promissory notes or tangible Chattel
Paper for which the principal amount thereof or the obligations evidenced
thereunder are, in the aggregate, in excess of $100,000, the applicable Debtors
shall promptly endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably specify, and cause all
such Chattel Paper to bear a legend reasonably acceptable to the Collateral
Agent indicating that the Collateral Agent has a security interest in such
Chattel Paper.

(b)
Electronic Chattel Paper and Transferable Records. If Debtors, now or at any
time hereafter, collectively hold or acquire an interest in any electronic
Chattel Paper or any “transferable record,” as that term is defined in the
federal Electronic Signatures in Global and National Commerce Act, or in the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
which interest is worth, in the aggregate, in excess of $100,000, the applicable
Debtors shall promptly take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control, under Section 9-105 of the UCC,
of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act, or the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

(c)
Letter-of-Credit Rights. If Debtors, now or at any time hereafter, collectively
are or become beneficiaries under letters of credit, with an aggregate face
amount in excess of $100,000, the applicable Debtors shall promptly notify the
Collateral Agent in a writing signed by the Debtors of the particulars thereof
and, at the written request of the Collateral Agent, the applicable Debtors
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either arrange (i) for the issuer and any confirmer of
such letters of credit to consent to an assignment to the Collateral Agent of
the proceeds of the letters of credit or (ii) for the Collateral Agent to become
the transferee beneficiary of the letters of credit, together with, in each
case, any such other actions as reasonably requested by the Collateral Agent in
writing to perfect its Lien in such letter of credit rights. The applicable
Debtor shall retain the proceeds of the applicable letters of credit until an
Event of Default hereunder has occurred and is continuing whereupon the proceeds
are to be delivered to the Collateral Agent.

(d)
Reserved.

(e)
Pledged Shares. All certificates or certified instruments representing or
evidencing the Pledged Shares or any Debtor’s rights therein shall be delivered
to the Collateral Agent promptly upon such Debtor’s gaining any rights therein,
in suitable form for transfer by delivery or accompanied by duly executed stock
powers or instruments





--------------------------------------------------------------------------------





of transfer or assignments in blank, all in form and substance reasonably
acceptable to the Collateral Agent.
(f)    Accounts and Contracts. Each Debtor shall, in accordance with its usual
business practices in effect from time to time, endeavor to collect or cause to
be collected from each account debtor under its Accounts, as and when due, any
and all amounts owing under such Accounts. So long as no Event of Default has
occurred and is continuing and except as otherwise provided in Section 7.3, each
Debtor shall have the right to collect and receive payments on its Accounts, and
to use and expend the same in the normal course of business in accordance with
the Forbearance Budget.
(g)    Deposit Accounts. Each Debtor agrees to promptly notify the Collateral
Agent in writing of all Deposit Accounts, cash collateral accounts or
investments accounts opened by such Debtor after the date hereof, and such
Debtor shall take all commercially reasonable actions to execute and deliver an
account control agreement (in form and substance reasonably satisfactory to the
Collateral Agent) to perfect the Lien granted hereunder over each of such
Deposit Accounts, cash collateral accounts or securities accounts disclosed on
Schedule 3.3 or opened after the date hereof.
Section 4.2    Encumbrances. No Debtor shall create, permit or suffer to exist,
and each Debtor shall defend the Collateral against any lien on or security
interest in (other than the Permitted Liens) or any restriction upon the pledge
or other transfer thereof, and shall defend such Debtor’s title to and other
rights in the Collateral and the Collateral Agent’s pledge and collateral
assignment of and Lien on the Collateral against the claims and demands of all
other Persons.
Section 4.3    Disposition of Collateral. No Debtor shall enter into or
consummate any transfer or other disposition of Collateral to a non-Debtor third
party without the written consent of the Collateral Agent, acting at the
direction of the Majority Participating Counterparties in accordance with
Section 5.2.
Section 4.4    Insurance. The Collateral pledged by any Debtor or the Debtors
will be insured (but solely to the extent such Collateral is insured as of the
date hereof) with insurance coverage provided by financially sound and reputable
insurance companies in such amounts and of such types as are customarily carried
by companies similar in size and nature. In the case of all such insurance
policies, each such Debtor shall designate the Collateral Agent as lender loss
payee and such policies shall provide that any loss be payable to the Collateral
Agent, as lender loss payee, as its interests may appear. Further, upon the
request of the Collateral Agent, each such Debtor shall deliver certificates
evidencing such policies, including all endorsements thereon and those required
hereunder, to the Collateral Agent; and each such Debtor assigns to the
Collateral Agent, as additional security hereunder, all its rights to receive
proceeds of insurance with respect to the Collateral. All such insurance shall,
by its terms, provide that the applicable carrier shall, prior to any
cancellation before the expiration date thereof, mail written notice to the
Collateral Agent of such cancellation in accordance with such carrier’s standard
policies and procedures. Each Debtor further shall provide the Collateral Agent,
upon written request, with evidence reasonably satisfactory to the Collateral
Agent that each such Debtor is at all times in compliance with this paragraph.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may, at its option acting at




--------------------------------------------------------------------------------





the direction of the Participating Counterparties in accordance with Section
5.2, act as each such Debtor’s attorney-in-fact in obtaining, adjusting,
settling and compromising such insurance and endorsing any drafts. Upon such
Debtor’s failure to maintain insurance coverage on the Collateral to the extent
it exists on the date hereof, the Collateral Agent may, at its option acting at
the direction of the Participating Counterparties in accordance with Section
5.2, procure such insurance and its costs therefor shall be charged to such
Debtor, payable on demand. All proceeds payable to any Debtor of any insurance
on the Collateral (the “Insurance Proceeds”) shall be paid to the Collateral
Agent for the benefit of the Participating Counterparties.
Section 4.5    Corporate Changes; Books and Records; Inspection Rights. Each
Debtor shall not change its respective name, identity, corporate structure or
jurisdiction of organization, or identification number in any manner that might
make any financing statement filed in connection with this Agreement seriously
misleading within the meaning of Section 9-506 of the UCC unless such Debtor
shall have given the Collateral Agent thirty (30) days prior written notice with
respect to any change in such Debtor’s corporate structure, jurisdiction of
organization, name or identity and shall have taken all action deemed reasonably
necessary by the Collateral Agent under the circumstances to protect its Liens
and the perfection and priority thereof, (b) each Debtor shall keep the Records
at the location specified on Schedule 3.2 as the location of such books and
records or as otherwise specified in writing to the Collateral Agent and (c) the
Debtors shall permit the Collateral Agent and its agents and representatives to
conduct inspections, discussion and audits of the Collateral during the Debtors’
normal business hours and without interrupting the conduct of the Debtors’
businesses.
Section 4.6    Covenants Regarding Pledged Shares.
(a)
Voting Rights and Distributions.

(i)
So long as no Event of Default hereunder shall have occurred and be continuing
(both before and after giving effect to any of the actions or other matters
described in clauses (A) or (B) of this subparagraph):

(A)
Each Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and ratifications) pertaining to any of the Pledged Shares or any part
thereof; provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken without the prior written consent of the
Collateral Agent which would violate any provision of this Agreement or the
Forbearance Agreement; and

(B)
Such Debtor shall be entitled to receive and retain any and all dividends,
distributions and interest paid in respect of any of the Pledged Shares and to
use and expend the same in the normal course of business in accordance with the
Forbearance Budget.





--------------------------------------------------------------------------------





(ii)
Upon the direction from the Majority Participating Counterparties to exercise
remedies with respect to the Collateral delivered in accordance with Section
5.2:

(A)
The Collateral Agent may, upon providing simultaneous written notice to such
Debtor, transfer to, or register in the name of, the Collateral Agent or any of
its nominees any or all of the Pledged Shares and the Proceeds thereof (in cash
or otherwise) held by the Collateral Agent hereunder, and the Collateral Agent
or its nominee may thereafter, after delivery of written notice to such Debtor,
exercise all voting and corporate rights at any meeting of any corporation
issuing any of the Pledged Shares and any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Shares as if the Collateral Agent were the absolute owner
thereof, including, without limitation, the right to exchange, at its
discretion, any and all of the Pledged Shares upon the merger, consolidation,
reorganization, recapitalization or other readjustment of any corporation
issuing any of such Pledged Shares or upon the exercise by any such issuer or
the Collateral Agent of any right, privilege or option pertaining to any of the
Pledged Shares and, in connection therewith, to deposit and deliver any and all
of the Pledged Shares with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may determine, all without liability except to account for property
actually received by it; but the Collateral Agent shall have no duty to exercise
any of the aforesaid rights, privileges or options, and the Collateral Agent
shall not be responsible for any failure to do so or delay in so doing.

(B)
All rights of such Debtor to exercise the voting and other rights which it would
otherwise be entitled to exercise pursuant to Section 4.6(a)(i)(A) and to
receive the dividends, interest and other distributions which it would otherwise
be authorized to receive and retain pursuant to Section 4.6(a)(i)(B) shall be
suspended until such Event of Default shall no longer exist, and all such rights
shall, until such Event of Default shall no longer exist, thereupon become
vested in the Collateral Agent which shall thereupon have the sole right to
exercise such voting and other rights and to receive, hold and dispose of
dividends, interest and other distributions.

(C)
All dividends, interest and other distributions which are received by such
Debtor shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of such Debtor and shall be forthwith paid over
to the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).





--------------------------------------------------------------------------------





(D)
Such Debtor shall execute and deliver (or cause to be executed and delivered) to
the Collateral Agent all such proxies and other instruments as the Collateral
Agent may reasonably request for the purpose of enabling the Collateral Agent to
exercise the voting and other rights which it is entitled to exercise pursuant
to this Section 4.6(a)(ii) and to receive the dividends, interest and other
distributions which it is entitled to receive and retain pursuant to this
Section 4.6(a)(ii). The foregoing shall not in any way limit the Collateral
Agent’s power and authority granted pursuant to the other provisions of this
Agreement.

(b)
Possession; Reasonable Care. The Collateral Agent shall have the right to hold
in its possession all Pledged Shares pledged, assigned or transferred hereunder
and from time to time constituting a portion of the Collateral. The Collateral
Agent may appoint one or more agents (which in no case shall be a Debtor or an
affiliate of a Debtor) to hold physical custody, for the account of the
Collateral Agent, of any or all of the Collateral. Absent gross negligence, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Collateral Agent
accords to its own property, it being understood that the Collateral Agent shall
not have any responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any Collateral. Following the occurrence and
continuance of an Event of Default, the Collateral Agent shall be entitled to
take ownership of the Pledged Shares in accordance with the UCC and the
Forbearance Agreement.

Section 4.7    New Subsidiaries; Additional Collateral.
(a)
Each Person which becomes a subsidiary of a Debtor subsequent to the date hereof
shall execute a joinder to the Forbearance Agreement and deliver such joinders
or security agreements or other pledge documents to ensure that the assets of
such subsidiary are pledged as Collateral for security of the full and prompt
payment of the Obligations.

(b)
Each Debtor agrees that, except with the written consent of the Collateral
Agent, it will not permit any domestic subsidiary (whether now existing or
formed after the date hereof) to issue to such Debtor or any of such Debtor’s
other subsidiaries any shares of stock, membership interests, partnership units,
notes or other securities or instruments (including without limitation the
Pledged Shares) in addition to or in substitution for any of the Collateral,
unless, concurrently with each issuance thereof, any and all such shares of
stock, membership interests, partnership units, notes or instruments are
encumbered in favor of the Collateral Agent under this Agreement





--------------------------------------------------------------------------------





or otherwise (it being understood and agreed that all such shares of stock,
membership interests, partnership units, notes or instruments issued to such
Debtor shall, without further action by such Debtor or the Collateral Agent, be
automatically encumbered by this Agreement as Pledged Shares)
Section 4.8    Further Assurances.
(a)
At any time and from time to time, upon the written request of the Collateral
Agent, and at the sole expense of the Debtors, each Debtor shall promptly
execute and deliver all such further agreements, documents and instruments and
take such further action as the Collateral Agent may reasonably deem necessary
or appropriate to (i) preserve, ensure the priority, effectiveness and validity
of and perfect the Collateral Agent’s security interest in and pledge and
collateral assignment of the Collateral (including causing the Collateral
Agent’s name to be noted as Collateral Agent on any certificate of title for a
titled good if such notation is a condition of the Collateral Agent’s ability to
enforce its security interest in such Collateral), unless such actions are
specifically waived under the terms of this Agreement and the Forbearance
Agreement, (ii) carry out the provisions and purposes of this Agreement and
(iii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral. Except as otherwise
expressly permitted by the terms of this Agreement and except for Permitted
Liens, each Debtor agrees to maintain and preserve the Collateral Agent’s
security interest in and pledge and collateral assignment of the Collateral
hereunder and the priority thereof.

(b)
Each Debtor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate any or all of the
Collateral upon which the Debtors have granted a Lien, and (ii) provide any
other information required by Part 5 of Article 9 of the UCC, including
organizational information and in the case of a fixture filing or a filing for
Collateral consisting of as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Debtor agrees to furnish to the Collateral Agent, promptly upon its written
request, any such information required by the preceding paragraph at such
Debtor’s sole cost and expense.

Section 4.9    Priority of Liens. Notwithstanding anything in this Agreement to
the contrary, and as provided in the Intercreditor Agreement, (x) the liens
securing the Subordinated Note shall be subordinated in priority to the Liens
created hereunder and (y) the payment obligations of the Debtors with respect to
the Subordinated Note shall be subordinated in right of payment to the
Obligations.
ARTICLE 5    
Appointment of Collateral Agent as Agent
Section 5.1    Appointment of Collateral Agent as Agent. Each Participating
Counterparty irrevocably appoints and authorizes the Collateral Agent to act on
behalf of such




--------------------------------------------------------------------------------





Participating Counterparty under this Agreement and the Forbearance Agreement
and to exercise such powers hereunder and thereunder as are specifically
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as may be reasonably incidental thereto, including without
limitation the power to execute or authorize the execution of financing or
similar statements or notices, and other documents. In performing its functions
and duties under this Agreement, the Collateral Agent shall act solely as agent
of the Participating Counterparties and does not assume and shall not be deemed
to have assumed any obligation towards or relationship of agency or trust with
or for any Debtor. Each Participating Counterparty, subject to the terms and
conditions of this Agreement, grants the Collateral Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any rights under this
Agreement or the Collateral and to file such proofs of debt or other documents
as may be necessary to have the claims of the Participating Counterparties
allowed in any proceeding relative to any Debtor, or their respective creditors
or affecting their respective properties, and to take such other actions which
the Collateral Agent considers to be necessary or desirable for the protection,
collection and enforcement of the Applicable Agreements, this Agreement or the
Forbearance Agreement. The Collateral Agent and the Participating Counterparties
acknowledge and agree that any proceeds of Collateral collected or received by
the Collateral Agent shall be held by the Collateral Agent for the benefit of
the Participating Counterparties and shall be distributed to such Participating
Counterparties only upon the determination of each Participating Counterparty’s
Pro Rata Realized Losses in accordance with the Forbearance Agreement.
Section 5.2    Scope of Collateral Agent’s Duties. The Collateral Agent shall
have no duties or responsibilities except those expressly set forth herein, and
shall not, by reason of this Agreement or otherwise, have a fiduciary
relationship with any Participating Counterparty (and no implied covenants or
other obligations shall be read into this Agreement against the Collateral
Agent). None of the Collateral Agent, its Affiliates or any of their respective
directors, officers, employees or agents shall be liable to any Debtor for any
action taken or omitted to be taken by it or them under this Agreement or any
document executed pursuant hereto or incidental to the Collateral Agent’s duties
hereunder, or in connection herewith or therewith with the consent or at the
request of such Debtor (except for its or their own willful misconduct or gross
negligence). Except as otherwise expressly provided that the Collateral Agent
shall take any action, assert such rights, and pursue remedies available to it
under this Agreement or in the Forbearance Agreement and subject to the terms
hereof (including Section 6.7) without written direction of the Majority
Participating Counterparties, the Collateral Agent will only take such action,
assert such rights and pursue such remedies under this Agreement and the
Forbearance Agreement as directed in writing by the Majority Participating
Counterparties; provided, however, that the Collateral Agent shall not be
required to act or omit to act if, in the reasonable judgment of the Collateral
Agent, such action or omission may expose the Collateral Agent to personal
liability for which the Collateral Agent has not been satisfactorily indemnified
hereunder or is contrary to this Agreement, any of the Applicable Agreements,
the Forbearance Agreement, or applicable law. The Participating Counterparties
agree to be bound by actions taken by the Collateral Agent at the written
direction of the Majority Participating Counterparties and agree that in taking
any such action (or refusing to act), the Collateral Agent shall be fully
protected, indemnified, and held harmless pursuant to the terms hereof. Any
direction from the Majority Participating Counterparties shall include such
certifications of fact as reasonably requested by the Collateral Agent,
including a certification that




--------------------------------------------------------------------------------





the directing parties constitute the Majority Participating Counterparties at
such time. Each of the Participating Counterparties hereby directs the
Collateral Agent to execute the Intercreditor Agreement on the date hereof and,
on and after the date hereof, to execute the Deposit Account Control Agreements,
any securities or collateral account control agreement with respect to an
account or accounts listed on Schedule 3.3, and all acknowledgment agreements
and other documents or instruments entered into with custodians, servicers, or
trustees with respect to the Liens granted in this Agreement presented to the
Collateral Agent by counsel to the Debtors.
Section 5.3    Collateral Matters. The Collateral Agent is authorized on behalf
of all the Participating Counterparties, without the necessity of any notice to
or further consent from the Participating Counterparties, from time to time to
take any action with respect to any Collateral or the Collateral Documents which
may be necessary to perfect and maintain a perfected security interest in and
Liens upon the Collateral granted pursuant to the Forbearance Agreement. The
Participating Counterparties irrevocably authorize the Collateral Agent, in its
reasonable discretion, to release or terminate any Lien granted to or held by
the Collateral Agent upon any Collateral (a) upon the full repayment of all
Obligations payable under all of the Applicable Agreements; (b) constituting
property (including, without limitation, Equity Interests in any Person) sold or
to be sold or disposed of as part of or in connection with any disposition
(whether by sale, by merger or by any other form of transaction and including
the property of any subsidiary that is disposed of as permitted hereby)
permitted in accordance with the terms of this Agreement or otherwise consented
to by the Participating Counterparties; (c) constituting property in which a
Debtor owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if otherwise approved, authorized or ratified in writing by
the Participating Counterparties.
Section 5.4    Turnover. In the event that any Participating Counterparty is in
possession of any proceeds described in clause (iv) of Section 6 of the
Forbearance Agreement, such proceeds shall constitute Collateral and be held by
such Participating Counterparty in trust for the benefit of, and shall be paid
forthwith over and delivered to the Collateral Agent, for application to the
Obligations in accordance with Section 7.5 of this Agreement.
ARTICLE 6    
Rights of the Collateral Agent
Section 6.1    Power of Attorney. Each Debtor hereby irrevocably constitutes and
appoints the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Debtor or in its own name, to take,
after the occurrence and during the continuance of an Event of Default, any and
all actions, and to execute any and all documents and instruments which the
Collateral Agent at any time and from time to time deems reasonably necessary,
to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, such Debtor hereby gives the Collateral Agent the
power and right on behalf of such Debtor and in its own name to do any of the
following after the occurrence and during the continuance of an Event of
Default, without notice to or the consent of such Debtor:
(a)
to demand, sue for, collect or receive, in the name of such Debtor or in its own
name, any money or property at any time payable or receivable on account of or
in exchange





--------------------------------------------------------------------------------





for any of the Collateral and, in connection therewith, endorse checks, notes,
drafts, acceptances, money orders, documents of title or any other instruments
for the payment of money under the Collateral or any policy of insurance;
(b)
to pay or discharge taxes, liens or security interests (other than Permitted
Liens) or other encumbrances levied or placed on or threatened against the
Collateral;

(c)
(i) to direct account debtors and any other parties liable for any payment under
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Participating Counterparties; (ii) to receive
payment of and receipt for any and all monies, claims and other amounts due and
to become due at any time in respect of or arising out of any Collateral; (iii)
to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments, proxies,
stock powers, verifications and notices in connection with accounts and other
documents relating to the Collateral; (iv) to commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect the Collateral or any part thereof and to enforce any other right in
respect of any Collateral; (v) to defend any suit, action or proceeding brought
against such Debtor with respect to any Collateral; (vi) to settle, compromise
or adjust any suit, action or proceeding described above and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; (vii) to exchange any of the Collateral for other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Collateral
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms as the Collateral Agent may determine; (viii) to add or
release any guarantor, indorser, surety or other party to any of the Collateral;
(ix) to renew, extend or otherwise change the terms and conditions of any of the
Collateral; (x) to make, settle, compromise or adjust any claim under or
pertaining to any of the Collateral (including claims under any policy of
insurance); and (xi) to sell, transfer, pledge, convey, make any agreement with
respect to, or otherwise deal with, any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option and such Debtor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve, maintain, or realize upon
the Collateral and the Collateral Agent’s security interest therein.

This power of attorney is a power coupled with an interest and shall be
irrevocable. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so. This power of attorney
is conferred on the Collateral Agent solely to protect, preserve, maintain and
realize upon its security interest in the Collateral. The Collateral Agent shall
not be responsible for any decline in the value of the Collateral and shall not
be required to take any steps to preserve rights against prior parties or to
protect, preserve or maintain any Lien securing the Collateral.




--------------------------------------------------------------------------------





Section 6.2    Setoff. Each Participating Counterparty shall have setoff rights
to the extent set forth in Section 6 of the Forbearance Agreement.
Section 6.3    Assignment by the Collateral Agent. The Collateral Agent shall
only transfer all or any portion of its rights and obligations as Collateral
Agent under this Agreement to any other Person to the extent consented to in
writing by the Majority Participating Counterparties.
Section 6.4    Performance by the Collateral Agent. If any Debtor shall fail to
perform any covenant or agreement contained in this Agreement, the Collateral
Agent may (but shall not be obligated to) perform or attempt to perform such
covenant or agreement on behalf of the Debtors, in which case the Collateral
Agent shall exercise good faith and make diligent efforts to give Debtors prompt
prior written notice of such performance or attempted performance. In such
event, the Debtors shall, at the request of the Collateral Agent, promptly pay
any reasonable amount expended by the Collateral Agent in connection with such
performance or attempted performance to the Collateral Agent. Notwithstanding
the foregoing, it is expressly agreed that the Collateral Agent shall not have
any liability or responsibility for the performance (or non-performance) of any
obligation of the Debtors under this Agreement.
Section 6.5    Certain Costs and Expenses. The Collateral Agent Fee shall be
payable to the Collateral Agent by the Debtors. The Debtors shall pay or
reimburse the Collateral Agent within thirty (30) Business Days after demand for
all reasonable costs and expenses (including reasonable attorneys’ and paralegal
fees) incurred by it in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement and the
Forbearance Agreement. The agreements in this Section 6.5 shall survive the
payment in full of the Obligations. Notwithstanding the foregoing, the
reimbursement of any fees and expenses incurred by the Participating
Counterparties shall be governed by the terms and conditions of the Forbearance
Agreement.
Section 6.6    Indemnification. The Debtors shall indemnify, defend and hold the
Collateral Agent and each Participating Counterparty and each of their
respective officers, directors, employees, counsel, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including reasonable attorneys’ and
paralegal fees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnified Person in any
way relating to or arising out of this Agreement (including reasonable
attorneys’ fees and paralegal fees and expenses incurred in enforcing its
indemnification rights hereunder) or any document relating to or arising out of
or referred to in this Agreement, the Forbearance Agreement, the Applicable
Agreements or the transactions contemplated hereby, or any action taken or
omitted by any such Indemnified Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any bankruptcy proceeding or appellate proceeding) related to or
arising out of this Agreement, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Debtors shall have no obligation under this Section 6.6 to
any Indemnified Person with respect to Indemnified Liabilities to the extent
resulting from the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent




--------------------------------------------------------------------------------





jurisdiction in a final and non-appealable judgment). The agreements in this
Section 6.6 shall survive payment of all other Obligations.
Section 6.7    Rights, Protections, and Immunities.
(a)
The Collateral Agent may not be relieved from liability for its own grossly
negligent action, its own grossly negligent failure to act or its own willful
misconduct (in each case, as agreed to by the Collateral Agent or as otherwise
determined by a court of competent jurisdiction), except that:

(i)
the Collateral Agent shall not be liable for any error of judgment made in good
faith by an officer of the Collateral Agent unless it is proved that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts, as
agreed to by the Collateral Agent or as otherwise determined by a court of
competent jurisdiction;

(ii)
the Collateral Agent shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to this Agreement and the Forbearance Agreement; and

(iii)
anything in this Agreement to the contrary notwithstanding, and to the fullest
extent permissible by law, in no event shall the Collateral Agent be liable for
special, punitive, consequential or indirect damages of any kind whatsoever
(including, among other things, lost profits), even if the Collateral Agent, or
any of its directors, officers, agents, or employees, has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(b)
The Collateral Agent shall not be liable for interest on any money received by
it.

(c)
Money held in trust by the Collateral Agent need not be segregated from other
funds except to the extent required by law or the terms of this Agreement or the
Forbearance Agreement.

(d)
No provision of this Agreement shall require the Collateral Agent to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
unless repayment of such funds or indemnity satisfactory to the Collateral Agent
shall have been received by the Collateral Agent.

(e)
Every provision of this Agreement relating to the conduct or affecting the
liability of or affording protection to the Collateral Agent shall be subject to
the provisions of this Section 6.7 and to the provisions of the Forbearance
Agreement.

(f)
The Collateral Agent shall (i) not be charged with knowledge of any Event of
Default or be required to act based on any other event unless written notice of
such event shall have been given to a Responsible Officer of the Collateral
Agent by the Majority





--------------------------------------------------------------------------------





Participating Counterparties in accordance with the provisions of this Agreement
and the Forbearance Agreement and (ii) have no duty to take any action to
determine whether any such Event of Default has occurred. Publicly available
information by itself shall not constitute actual or constructive knowledge
unless a Responsible Officer shall have actual knowledge or has received written
notice of such publicly available information. For purposes of determining the
Collateral Agent’s responsibility and liability hereunder, whenever reference is
made in this Agreement to any event (including, but not limited to, an Event of
Default), such reference shall be construed to refer only to such event of which
the Collateral Agent has received notice as described in this Section.
(g)
In no event shall the Collateral Agent be responsible or liable for any failure
or delay in the performance of its obligations hereunder arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, pandemic, quarantine, shelter-in-place
orders issued by a Government Authority, acts of war or terrorism, civil or
military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, provided such failure or delay
in performance could not have been prevented by the taking of commercially
reasonable precautions such as the implementation and execution of disaster
recovery plans. The Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to prevent any
failure or delay in performance and to resume performance as soon as practicable
under the circumstances.

(h)
The Collateral Agent shall have no responsibility or liability for or with
respect to (i) the legality, validity or enforceability of any collateral
document or the Collateral, (ii) the preparation, filing or accuracy of any
financing statement or continuation statement, or (iii) the perfection or
priority of any interest of the Collateral Agent in the Collateral, or the
monitoring or maintenance of any such perfection or priority.

(i)
Any permissive or discretionary right of the Collateral Agent under this
Agreement shall not be construed as a duty of the Collateral Agent, as
applicable.

(j)
The Collateral Agent shall not be under any obligation to take any action in the
performance of its respective duties hereunder that would be in violation of
applicable law.

(k)
The Collateral Agent is hereby authorized and directed to enter into this
Agreement, the Deposit Account Control Agreements and the Intercreditor
Agreement. The Collateral Agent shall have no obligation or duty to exercise any
right or obligation of the Collateral Agent under any other document unless
provided with written direction to do so by the Majority Participating
Counterparties.

(l)
Except as expressly provided herein, the Collateral Agent shall not have any
obligation to see to the payment or discharge of any liens (other than the liens
created hereunder) upon the Collateral, or to see to the application of any
amounts secured





--------------------------------------------------------------------------------





thereby (other than as directed by the Participating Counterparties) or to the
delivery or transfer to any Person of any property released from any such lien,
or to give notice to or make demand upon any mortgagor, mortgagee, trustor,
beneficiary or other Person for the delivery or transfer of any such property.
(m)
The Collateral Agent shall not be accountable to any Person for the use or
application of any deposited monies or of any property or securities or the
proceeds thereof that shall be released or withdrawn in accordance with the
provisions hereof or of any property or securities or the proceeds thereof that
shall be released from any lien created hereunder in accordance with the
provisions hereof, and the Collateral Agent shall not have any liability for the
acts of other parties that are not in accordance with the provisions hereof.

(n)
The Collateral Agent shall not be liable for failing to comply with its
obligations under this Agreement or any related document in so far as the
performance of such obligations is dependent upon the timely receipt of
instructions and/or other information from any other Person which are not
received or not received by the time required.

(o)
The Collateral Agent may accept and reasonably rely on all accounting, records
and work of any Person provided to it by or on behalf of the Debtors or the
Participating Counterparties without audit, and the Collateral Agent shall have
no liability for the acts or omissions of any Persons. If any error, inaccuracy
or omission (collectively, “Errors”) exist in any information received, and such
Errors should cause or materially contribute to the Collateral Agent making or
continuing any Error (collectively, “Continued Errors”), the Collateral Agent
shall have no liability for such Continued Errors.

(p)
If at any time the Collateral Agent is served with any arbitral, judicial or
administrative order, judgment, award, decree, writ or other form of arbitral,
judicial or administrative process which in any way affects this Agreement, the
Collateral, or any part thereof or funds held by it (including, but not limited
to, orders of attachment or garnishment or other forms of levies or
injunctions), it shall (i) forward a copy of such arbitral, judicial or
administrative order, judgment, award, decree, writ or other form of arbitral,
judicial or administrative process to the Participating Counterparties and the
Debtors (to the extent not prohibited by applicable law) and (ii) be authorized
to comply therewith in any manner as it or its legal counsel of its own choosing
deems appropriate; and if the Collateral Agent complies with any such arbitral,
judicial or administrative order, judgment, award, decree, writ or other form of
arbitral, judicial or administrative process, the Collateral Agent shall not be
liable to any of the parties hereto or to any other Person even though such
order, judgment, award, decree, writ or process may be subsequently modified or
vacated or otherwise determined to have been without legal force or effect.

(q)
Except as otherwise expressly provided herein, the Collateral Agent shall not be
required to ascertain or inquire as to the performance or observance of any of
the





--------------------------------------------------------------------------------





covenants or agreements contained herein or in any other instruments to be
performed or observed by the Debtors.
(r)
The Collateral Agent may conclusively rely on any document believed by it to be
genuine and to have been signed or presented by the proper person. The
Collateral Agent need not investigate any fact or matter stated in the document.
Notwithstanding the foregoing, the Collateral Agent, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, directions,
consents, requests, orders or other instruments furnished to the Collateral
Agent that shall be specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they comply
as to conform to the requirements of this Agreement.

(s)
The Collateral Agent may execute any of the powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee, and the Collateral Agent shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.

(t)
Except if expressly provided herein that the Collateral Agent is required to act
or refrain from acting, if the Collateral Agent is unsure as to the application
of the terms of this Agreement to a particular situation or believes that a
proposed action may lead the Collateral Agent to incur financial liability,
before the Collateral Agent acts or refrains from acting, it may require an
officer’s certificate from a Participating Counterparty (acknowledged and
consented to by the Majority Participating Counterparties) and the cost of any
officer’s certificate shall be an expense of the Person requesting the
Collateral Agent to act or refrain from acting. The Collateral Agent shall not
be liable for any action it takes or omits to take in good faith in reliance on
an officer’s certificate.

(u)
The Collateral Agent shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers; provided, that the Collateral Agent’s conduct does not constitute
willful misconduct or gross negligence.

(v)
The Collateral Agent may consult with counsel at the expense of the Debtors, and
the advice or opinion of counsel with respect to legal matters relating to this
Agreement and the Collateral shall be full and complete authorization and
protection from liability in respect to any action taken, omitted or suffered by
it hereunder in good faith and in accordance with the advice or opinion of such
counsel; provided, however, that nothing in this paragraph shall limit the
ability of the Debtors to recover Collateral from the Collateral Agent upon the
payment of the Obligations in full in cash or the cure or waiver of any Event of
Default. The Collateral Agent shall not be under any obligation to take any
action in the performance of its respective duties hereunder that would be in
violation of applicable law.





--------------------------------------------------------------------------------





(w)
Except for those actions that the Collateral Agent is required to take hereunder
without written direction, the Collateral Agent shall not have any obligation,
duty or liability to take any action or to refrain from taking any action
hereunder that requires written direction in the absence of such written
direction as provided hereunder.

(x)
All action taken by the Collateral Agent under any related document (including
any servicer acknowledgment, servicing agreement, account control agreement, or
Applicable Agreement) shall be covered by the Collateral Agent’s protective
provisions set forth herein, including Section 6.6 and Section 6.7.

Section 6.8    Resignation and Removal of the Collateral Agent.
(a)
The Collateral Agent may: (i) terminate its obligations as Collateral Agent
under this Agreement (subject to the terms set forth herein) upon at least 30
days’ prior written notice to the Debtors and the Participating Counterparties;
provided, however, that without the written consent of the Majority
Participating Counterparties, such resignation will not be effective until a
successor Collateral Agent reasonably acceptable to the Majority Participating
Counterparties and the Debtors shall have accepted appointment by the
Participating Counterparties as Collateral Agent, pursuant hereto and shall have
agreed to be bound by the terms of this Agreement; or (ii) be removed upon at
least 30 days’ prior written notice by the Majority Participating
Counterparties, delivered to the Collateral Agent, the Debtors, and the
Participating Counterparties. In the event of such termination or removal, the
Majority Participating Counterparties, with the written consent of the Debtors
so long as no Event of Default shall be outstanding (which consent shall not be
unreasonably conditioned, withheld, or delayed), shall appoint a successor
Collateral Agent. If, however, a successor collateral agent is not appointed by
the Majority Participating Counterparties within 90 days after the giving of
notice of resignation, the Collateral Agent may petition a court of competent
jurisdiction for the appointment of a successor collateral agent.

(b)
Any successor Collateral Agent appointed pursuant hereto shall execute,
acknowledge, and deliver to the Debtors, the predecessor Collateral Agent, and
the Participating Counterparties, an instrument accepting such appointment under
this Agreement. Thereupon, the resignation or removal of the predecessor
Collateral Agent shall become effective and such successor Collateral Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties, and obligations of its predecessor as Collateral
Agent under this Agreement, with like effect as if originally named as
Collateral Agent. The predecessor Collateral Agent shall upon payment of its
fees and expenses deliver to the successor Collateral Agent all documents and
statements and monies held by it under this Agreement; and the Debtors and the
predecessor Collateral Agent shall execute and deliver such instruments and do
such things as may reasonably be required for fully and certainly





--------------------------------------------------------------------------------





vesting and confirming in the successor Collateral Agent all such rights,
powers, duties, and obligations.
ARTICLE 7    
Default
Section 7.1    Rights and Remedies. If an Event of Default shall have occurred
and be continuing, the Collateral Agent may, upon a direction from the Majority
Participating Counterparties, exercise the following rights and remedies:
(a)
The Collateral Agent may exercise any of the rights and remedies set forth in
this Agreement (including, without limitation, Article 6 hereof).

(b)
In addition to all other rights and remedies granted to the Collateral Agent in
this Agreement, the Collateral Agent shall have all of the rights and remedies
of a Collateral Agent under the UCC (whether or not the UCC applies to the
affected Collateral) and the Collateral Agent may also, without previous demand
or notice except as specified below, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may, in
its reasonable discretion, deem commercially reasonable or otherwise as may be
permitted by law. Without limiting the generality of the foregoing, the
Collateral Agent may (i) without demand or notice to the Debtors (except as
required under applicable law), collect, receive or take possession of the
Collateral or any part thereof, and for that purpose the Collateral Agent
(and/or its agents, servicers or other independent contractors) may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (ii) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent may, in its reasonable discretion, deem commercially reasonable or
otherwise as may be permitted by law. The Collateral Agent shall have the right
at any public sale or sales, and, to the extent permitted by applicable law, at
any private sale or sales, to bid (which bid may be, in whole or in part, in the
form of cancellation of indebtedness) and become a purchaser of the Collateral
or any part thereof free of any right of redemption on the part of the Debtors,
which right of redemption is hereby expressly waived and released by the Debtors
to the extent permitted by applicable law. The Collateral Agent may require the
Debtors to assemble the Collateral and make it available to the Collateral Agent
at any place designated by the Collateral Agent to allow the Collateral Agent to
take possession or dispose of such Collateral. The Debtors agree that the
Collateral Agent shall not be obligated to give more than ten (10) days prior
written notice of the time and place of any public sale or of the time after
which any private sale may take place and that such notice shall constitute
reasonable notice of such matters. The foregoing shall not require notice if
none is required by applicable law. The Collateral





--------------------------------------------------------------------------------





Agent shall not be obligated to make any sale of Collateral if, in the exercise
of its reasonable discretion, it shall determine not to do so, regardless of the
fact that notice of sale of Collateral may have been given. The Collateral Agent
may, without notice or publication (except as required by applicable law),
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. The Debtors shall be liable for all reasonable expenses of retaking,
holding, preparing for sale or the like, and all reasonable attorneys’ fees,
legal expenses and other costs and expenses incurred by the Collateral Agent in
connection with the collection of the Obligations and the enforcement of the
Collateral Agent’s rights under this Agreement. The Debtors shall, to the extent
permitted by applicable law, remain liable for any deficiency if the proceeds of
any such sale or other disposition of the Collateral (conducted in conformity
with this clause (b) and applicable law) applied to the Obligations are
insufficient to pay the Obligations in full. The Collateral Agent shall apply
the proceeds from the sale of the Collateral hereunder against the Obligations
as set forth herein.
(c)
The Collateral Agent may cause any or all of the Collateral held by it to be
transferred into the name of the Collateral Agent or the name or names of the
Collateral Agent’s nominee or nominees.

(d)
The Collateral Agent may exercise any and all rights and remedies of the Debtors
under or in respect of the Collateral, including, without limitation, any and
all rights of the Debtors to demand or otherwise require payment of any amount
under, or performance of any provision of any of the Collateral and any and all
voting rights and corporate powers in respect of the Collateral.

(e)
On any sale of the Collateral, the Collateral Agent is hereby authorized to
comply with any limitation or restriction with which compliance is necessary
(based on a reasoned opinion of the Collateral Agent’s counsel) in order to
avoid any violation of applicable law or in order to obtain any required
approval of the purchaser or purchasers by any applicable Governmental
Authority.

(f)
The Collateral Agent may direct account debtors and any other parties liable for
any payment under any of the Collateral to make payment of any and all monies
due and to become due thereunder directly to the Participating Counterparties.

(g)
For purposes of enabling the Collateral Agent to exercise its rights and
remedies under this Section 7.1 and enabling the Collateral Agent and its
successors and assigns to enjoy the full benefits of the Collateral, the Debtors
hereby grant to the Collateral Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Debtors) to
use, assign, license or sublicense any of the Computer Records or Software
(including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and all computer programs used for the
completion or printout thereof), exercisable upon





--------------------------------------------------------------------------------





the occurrence and during the continuance of an Event of Default (and thereafter
if the Collateral Agent succeeds to any of the Collateral pursuant to an
enforcement proceeding or voluntary arrangement with Debtor), except as may be
prohibited by any licensing agreement relating to such Computer Records or
Software. This license shall also inure to the benefit of all successors,
assigns, transferees of and purchasers from the Collateral Agent.
Section 7.2    Private Sales.
(a)
In view of the fact that applicable securities laws may impose certain
restrictions on the method by which a sale of the Pledged Shares may be effected
after an Event of Default, Debtors agree that upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent may from time to time
attempt to sell all or any part of the Pledged Shares by a private sale in the
nature of a private placement, restricting the bidders and prospective
purchasers to those who will represent and agree that they are “accredited
investors” within the meaning of Regulation D promulgated pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), and are purchasing
for investment only and not for distribution. In so doing, the Collateral Agent
may solicit offers for the Pledged Shares, or any part thereof, from a limited
number of investors who might be interested in purchasing the Pledged Shares.
Without limiting the methods or manner of disposition which could be determined
to be commercially reasonable, if the Collateral Agent hires a firm of regional
or national reputation that is engaged in the business of rendering investment
banking and brokerage services to solicit such offers and facilitate the sale of
the Pledged Shares, then the Collateral Agent’s acceptance of the highest offer
(including its own offer) obtained through such efforts of such firm shall be
deemed to be a commercially reasonable method of disposition of such Pledged
Shares. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Shares for the period of time necessary to permit the
issuer of such securities to register such securities under the laws of any
jurisdiction outside the United States, under the Securities Act or under any
applicable state securities laws, even if such issuer would agree to do so.

(b)
The Debtors further agree to do or cause to be done, to the extent that the
Debtors may do so under applicable law, all such other reasonable acts and
things as may be necessary to make such sales or resales of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Debtors’
expense.

Section 7.3    Cash Collateral Accounts.
(a)
On or before April 24, 2020, the Debtors shall enter into deposit account
control agreements (the “Deposit Account Control Agreements”) with the
Collateral Agent and each applicable bank with respect to the Deposit Accounts
set forth on Schedule





--------------------------------------------------------------------------------





3.3 (each such account, a “Cash Collateral Account”). The Deposit Account
Control Agreements shall remain in effect until the payment of the Obligations
in full in cash. The Debtors shall be permitted to use cash in any such Cash
Collateral Account to pay the reasonable fees and expenses of the Debtors’
professionals and to otherwise make disbursements that are in accordance with
the Forbearance Budget (subject to Permitted Variances). The Collateral Agent
may, with the consent of the Majority Participating Counterparties, agree in
writing to the use of cash in any Cash Collateral Account which does not conform
to the Forbearance Budget. If such consent is given, the use of such cash shall
not be included in any calculation of the Debtors’ compliance with clause (ii)
of the definition of “Event of Default”.
(b)
In the case of any Event of Default under this Agreement, any and all cash
(including amounts received by electronic funds transfer), checks, drafts and
other instruments for the payment of money received by each Debtor at any time,
in full or partial payment of any of the Collateral consisting of Accounts,
shall forthwith upon receipt be transmitted and delivered to the Collateral
Agent, properly endorsed, where required, so that such items may be collected by
the Collateral Agent. Any such amounts and other items received by a Debtor
shall not be commingled with any other of such Debtor’s funds or property, but
will be held separate and apart from such Debtor’s own funds or property, and
upon express trust for the benefit of the Collateral Agent until delivery is
made to the Collateral Agent. All items or amounts which are delivered by or for
the benefit of a Debtor to the Collateral Agent on account of partial or full
payment of, or any other amount payable with respect to, any of the Collateral
shall, at the Collateral Agent’s option, be applied to any of the Obligations,
whether then due or not. No Debtor shall have any right whatsoever to withdraw
any funds so deposited. Each Debtor further grants to the Collateral Agent a
security interest in and Lien on all funds on deposit in such account. Each
Debtor hereby irrevocably authorizes and directs the Collateral Agent to endorse
all items received for deposit to the Cash Collateral Account, notwithstanding
the inclusion on any such item of a restrictive notation, e.g., “paid in full”,
“balance of account”, or other restriction. Any items or amounts which are
delivered to the Collateral Agent shall remain uninvested and shall not earn
interest.

(c)
Notwithstanding Section 7.3(a) - (b) or any other provision of this Agreement to
the contrary, the Lien of the Collateral Agent on the cash in the Cash
Collateral Account in the name of AG Mortgage Investment Trust, Inc. shall be
subject and subordinated to payment of the Carve-Out. If an Event of Default
shall have occurred and be continuing, the Collateral Agent may only exercise
remedies hereunder and under the Deposit Account Control Agreement following
delivery of a Carve-Out Trigger Notice to the Debtors and to the depository bank
or banks party to the Deposit Account Control Agreements. Immediately upon the
delivery of a Carve-Out Trigger Notice, an amount of cash in the Cash Collateral
Account equal to the Carve-Out Cap shall be segregated and reserved for, and
remain available to, the Debtors for use by the Debtors to pay the fees and
expenses provided for by the Carve-Out, without any reduction of the
Obligations.





--------------------------------------------------------------------------------





Section 7.4    [Reserved].  
Section 7.5    Application of Proceeds. (a) If an Event of Default shall have
occurred and be continuing, upon a determination of each Participating
Counterparty’s Pro Rata Realized Losses, the Collateral Agent, upon written
instruction from the Majority Participating Counterparties setting forth the
amounts to be paid and the payees with particularity, may apply (i) any cash
held in the Cash Collateral Account and (ii) the proceeds of any sale or other
disposition of all or any part of the Collateral, in the following order of
priorities:
first,        to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Security Documents or any other related document, and any
other amounts then due and payable to the Collateral Agent pursuant to Section
6.6;
second,    to pay ratably the Pro Rata Realized Losses of the Participating
Counterparties;
third,        to pay the Subordinated Noteholder on account of the Subordinated
Note; and
finally,        to pay to the Debtors, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it.
ARTICLE 8    
Miscellaneous
Section 8.1    No Waiver; Cumulative Remedies. No failure on the part of the
Collateral Agent to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege. The
rights and remedies provided for in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law.
Section 8.2    Successors and Assigns. Subject to the terms and conditions of
the Forbearance Agreement, this Agreement shall be binding upon and inure to the
benefit of the Debtors and the Collateral Agent and their respective heirs,
successors and assigns, except that the Debtors may not assign any of their
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent.
Section 8.3    AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT AND THE FORBEARANCE
AGREEMENT REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND




--------------------------------------------------------------------------------





MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions of this
Agreement may be amended or waived only by an instrument in writing signed by no
less than the Debtors, the Majority Participating Counterparties and any other
Party hereto that would be adversely affected by such amendment or waiver;
provided, however, that the consent of all Participating Counterparties shall be
required to: (i) amend the definitions of Event of Default, Majority
Participating Counterparties, Participating Counterparties, and Pro Rata
Realized Losses; amend Section 7.5, (iii) release any Lien on Collateral; or
(iii) amend this Section 8.3.
Section 8.4    Notices. All notices, requests, consents, approvals, waivers and
other communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to: (i) if to the Debtors, to AG
Mortgage Trust, Inc., c/o Angelo, Gordon & Co., L.P., 245 Park Avenue, New York,
NY 10167, Attn: Raul Moreno, RMoreno@angelogordon.com, with a copy, which shall
not constitute notice, to Hunton Andrews Kurth LLP, 200 Park Avenue, New York,
New York 10166, Attn: Peter S. Partee Sr., ppartee@huntonak.com; (ii) if to the
Collateral Agent, to Wilmington Trust, National Association, Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890, Attn: Corporate
Trust Administration, jluce@wilmingtontrust.com, and (iii) if to a Participating
Counterparty, to the address, email address or facsimile number specified for
notices for such Participating Counterparty on signature pages hereto; or, as
directed to the Debtors or the Collateral Agent, to such other address or number
as shall be designated by such Party in a written notice to the other Parties.
All such notices, requests and communications shall, when sent by overnight
delivery, or faxed, be effective when delivered for overnight (next Business
Day) delivery, or transmitted in legible form by facsimile machine (with
electronic confirmation of receipt), respectively, or if mailed, upon the third
Business Day after the date deposited into the U.S. mail, or if otherwise
delivered, upon delivery; except that notices to the Collateral Agent shall not
be effective until actually received by the Collateral Agent.
Section 8.5    GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
(a)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS CONFLICT OF LAWS
PRINCIPLES OR ANY OTHER RULE, REGULATION OR PRINCIPLE THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER STATE’S LAW.

(b)
EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND





--------------------------------------------------------------------------------





CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS.
Section 8.6    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 8.7    Survival of Representations and Warranties. All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Collateral Agent shall affect the representations and
warranties or the right of the Collateral Agent to rely upon them.
Section 8.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 8.9    Waiver of Bond. In the event the Collateral Agent seeks to take
possession of any or all of the Collateral by judicial process, the Debtors
hereby irrevocably waive any bonds and any surety or security relating thereto
that may be required by applicable law as an incident to such possession, and
waives any demand for possession prior to the commencement of any such suit or
action.
Section 8.10    Severability. Any provision of this Agreement which is
determined by a court of competent jurisdiction to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 8.11    Construction. Each Debtor and the Collateral Agent acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement with its legal counsel and
that this Agreement shall be construed as if jointly drafted by the Debtors and
the Collateral Agent.
Section 8.12    Termination; Reinstatement. If all of the Obligations (other
than contingent liabilities pursuant to any indemnity, including without
limitation Section 6.5 and Section 6.6 hereof, for claims which have not been
asserted, or which have not yet accrued) shall have been paid and performed in
full (in cash), the Collateral Agent shall, upon the written request of the
Debtors (which shall be delivered to the Collateral Agent and the Participating
Counterparties) and in the absence of an objection in writing from any
Participating Counterparty received within two (2) Business Days, execute and
deliver to the Debtors a proper instrument or instruments acknowledging the
release and termination of the security interests created by this Agreement, and
shall duly assign and deliver to the Debtors (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and has not previously been sold or otherwise applied
pursuant to this Agreement; provided however that, the effectiveness of this
Agreement shall continue or be reinstated, as the case may be, in the event that




--------------------------------------------------------------------------------





any payment received or credit given by the Collateral Agent is returned,
disgorged, rescinded or required to be recontributed to any party as an
avoidable preference, impermissible setoff, fraudulent conveyance, restoration
of capital or otherwise under any applicable state, federal, or local law of any
jurisdiction, including laws pertaining to bankruptcy or insolvency, and this
Agreement shall thereafter be enforceable against the Debtors as if such
returned, disgorged, recontributed or rescinded payment or credit has not been
received or given by the Collateral Agent, and whether or not the Collateral
Agent relied upon such payment or credit or changed its position as a
consequence thereof.
Section 8.13    Release of Collateral. The Collateral Agent shall, upon the
written request of the Debtors (which shall be delivered to the Collateral Agent
and the Participating Counterparties) and in the absence of an objection in
writing from any Participating Counterparty received within two (2) Business
Days, execute and deliver to the Debtors a proper instrument or instruments
acknowledging the release of the security interest and Liens established hereby
on any Collateral (other than the Pledged Shares): if the sale or other
disposition of such Collateral is permitted under the terms of this Agreement or
the Forbearance Agreement and, at the time of such proposed release, both before
and after giving effect thereto, no Event of Default has occurred and is
continuing.
Section 8.14    WAIVER OF JURY TRIAL. EACH OF THE DEBTORS AND THE COLLATERAL
AGENT KNOWINGLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY SUCH PARTY AGAINST THE
OTHER(S), WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
EACH OF THE DEBTORS AND THE COLLATERAL AGENT AGREES THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH SUCH PARTY FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
Section 8.15    Consistent Application. The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the
Forbearance Agreement and the Intercreditor Agreement. In the event that any
provision of this Agreement shall be inconsistent with any provision of the
Forbearance Agreement or the Intercreditor Agreement, such provision of the
Forbearance Agreement or Intercreditor Agreement, as applicable, shall govern.
Section 8.16    Continuing Lien. The security interest in and Lien on the
Collateral granted under this Security Agreement shall be a continuing security
interest in every respect and the




--------------------------------------------------------------------------------





Collateral Agent’s security interest in the Collateral as granted herein shall
continue in full force and effect until the payment of the Obligations in full
in cash.
Section 8.17    Intent. Each grant of a Lien in the Collateral by each Debtor to
the Collateral Agent pursuant to this Agreement is a transfer made for the
benefit of Participating Counterparties to, and in connection with, securities
contracts, repurchase agreements, and master netting agreements, as contemplated
by and as such terms are used in Bankruptcy Code Sections 101(38A), 101(47),
546(e), 546(f), 546(j), and 741(7)(A).  Further, this Agreement and the
Forbearance Agreement, and each grant of a Lien in Collateral by each Debtor to
the Collateral Agent pursuant to this Agreement, is a credit enhancement for the
benefit of the Participating Counterparties related to securities contracts,
repurchase agreements, and master netting agreements, as contemplated by and as
such terms are used in Bankruptcy Code Sections 101(38A), 101(47), and 741(7)(A)
with respect to which the Collateral Agent and the Participating Entities are
entitled to all of the protections of Bankruptcy Code Sections 362(b)(6),
362(b)(7), 362(b)(27), 546(e), 546(f),546(j), 555, 559 and 561, among other
Sections.
Section 8.18    Incorporation of Full Length Omnibus Terms. The parties agree
that the terms of Section 1 and Section 2 and the related defined terms of the
form of bilateral template entitled “Full-Length Omnibus (for use between U.S.
G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org),
 are hereby incorporated into and form a part of this Agreement, and for such
purposes this Agreement shall be deemed a “Covered Agreement,” each party that
is a Covered Entity shall be deemed a “Covered Entity” and each party (whether
or not it is a Covered Entity) shall be deemed a “Counterparty Entity” with
respect to each other party that is a Covered Entity. For purposes of the
foregoing sentence “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b)..





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.




AG MORTGAGE INVESTMENT TRUST, INC., as a Debtor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO, LLC, as a Debtor
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: AG MIT, LLC, as a Debtor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: GCAT 2020-23A, LLC, as a Debtor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: Authorized Signatory




By: GCAT 2020-23B, LLC, as a Debtor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: Authorized Signatory


AG MIT INTERNATIONAL LLC, as a Debtor
By: AG MIT, LLC, its Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO EC LLC, as a Debtor
By: AG MIT RES LLC, its Sole Member
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RES LLC, as a Debtor
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CREL III, LLC, as a Debtor
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT WFB1 2014 LLC, as a Debtor
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT ARC, LLC, as a Debtor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT HC, L.L.C., as a Debtor
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RPL TRS LLC, as a Debtor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel



Participating Counterparties, agreed solely as to Article 5, and acknowledged
and consented to:


BANK OF AMERICA, N.A.,
as a Participating Counterparty


By: /s/ Michael J. Berg    
Name: Michael J. Berg    
Title: Director    


Address for Notices:
One Bryant Park    
New York, NY 10036    




BOFA SECURITIES, INC.,
as a Participating Counterparty


By: /s/ Michael J. Berg    
Name: Michael J. Berg    
Title: Director    


Address for Notices:
One Bryant Park    
New York, NY 10036    




CREDIT SUISSE SECURITIES (USA) LLC,
as a Participating Counterparty


By: /s/ Margaret Dellafera    
Name: Margaret Dellafera    
Title: Authorized Signatory    


Address for Notices:
Eleven Madison Avenue, 4th Floor    
New York, New York 10010    
    




CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
Cayman Islands Branch, as a Participating Counterparty


By: /s/ Margaret Dellafera    
Name: Margaret Dellafera    
Title: Authorized Signatory    


By: /s/ Elie Chau    
Name: Elie Chau    
Title: Vice President    


Address for Notices:
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, New York 10010




CREDIT SUISSE INTERNATIONAL,
as a Participating Counterparty


By: /s/ Jason O’Brien    
Name: Jason O’Brien    
Title: Managing Director    


By: /s/ Masahi Washida    
Name: Masahi Washida    
Title: Managing Director    


Address for Notices:
One Cabot Square    
Canary Wharf    
London E14 4QJ, United Kingdom    




BARCLAYS CAPITAL INC.,
as a Participating Counterparty


By: /s/ Robert Silverman    
Name: Robert Silverman    
Title: Managing Directoe    


Address for Notices:
745 Seventh Ave    
New York, NY 10019    
    




BARCLAYS BANK PLC,
as a Participating Counterparty


By: /s/ Robert Silverman    
Name: Robert Silverman    
Title: Managing Directoe    


Address for Notices:
745 Seventh Ave    
New York, NY 10019    
    




SOCIETE GENERALE S.A.,
as a Participating Counterparty


By: /s/ Julien Thinat    
Name: Julien Thinat    
Title: Authorized Signatory    


Address for Notices:
    
    
    




WELLS FARGO BANK, N.A.,
as a Participating Counterparty


By: /s/ Kevin Graves    
Name: Kevin Graves    
Title: Director    


Address for Notices:
    
    
    




WELLS FARGO SECURITIES, LLC,
as a Participating Counterparty


By: /s/ Kevin Graves    
Name: Kevin Graves    
Title: Director    


Address for Notices:
    
    
    




GOLDMAN SACHS BANK USA,
as a Participating Counterparty


By: /s/ Rajiv Kamilla    
Name: Rajiv Kamilla    
Title: Authorized Signatory    


Address for Notices:
Attn: Rajiv Kamilla    
200 West Street    
New York, NY 10282    




GOLDMAN, SACHS & CO.,
as a Participating Counterparty


By: /s/ Rajiv Kamilla    
Name: Rajiv Kamilla    
Title: Authorized Signatory    


Address for Notices:
Attn: Rajiv Kamilla    
200 West Street    
New York, NY 10282    







Schedule 1


Debtor Parties



Schedule 1.2


Pledged Shares






Schedule 3.2


Form and Jurisdiction; Successor by Merger; Location of Books and Records




--------------------------------------------------------------------------------






Schedule 3.3


Deposit Accounts, Cash Collateral Accounts, Investment Accounts




    

--------------------------------------------------------------------------------







Schedule 3.5


Financing Statements










    

--------------------------------------------------------------------------------









Schedule 3.6


UCC Filing Office


    

--------------------------------------------------------------------------------







EXHIBIT A


Security and Collateral Agency Agreement










    